798 F.2d 469
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John V. HEATH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5344.
United States Court of Appeals, Sixth Circuit.
June 10, 1986.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that appellant has appealed from the March 4, 1986, order denying attorney fees and the March 7, 1986, order vacating interim benefits and referring the case to a magistrate for the preparation of a report and recommendation.  The orders appealed are not final and. appealable.  The orders did not end the litigation on the merits.  Catlin v. United States, 324 U.S. 229 (1945);  Mclntyre v. First Nat'l Bank, 585 F.2d 190 (6th Cir. 1978);  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.